t c memo united_states tax_court peter szanto petitioner v commissioner of internal revenue respondent susan szanto and peter szanto petitioners v commissioner of internal revenue respondent docket nos filed date peter szanto and susan szanto pro sese sandy hwang and hans famularo for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency a dollar_figure addition_to_tax under sec_6651 and a dollar_figure penalty under sec_6662 with respect to petitioners’ federal_income_tax for the notice_of_deficiency for was addressed to both petitioners who had filed a joint_return for that year all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure susan szanto filed a petition with respect to that was assigned docket no peter szanto petitioner filed a petition in bankruptcy and did not join in the case at docket no but later filed the petition in the case at docket no contesting his liability for after his bankruptcy proceeding was dismissed in the answer in the case at docket no respondent alleges that the case at docket no resulted in no deficiency because peter and susan szanto had sufficient foreign tax_credits for the year that decreased much of the deficiency in the related case they substantiated some of the adjustments and appeals conceded a small amount of adjustments for settlement purposes on date this court issued an order and decision in the related case docket no where the court ordered and decided that there is no deficiency in income_tax due from nor overpayment due to susan szanto for the taxable_year t he related case is identical to this case in that both cases involve the same joint_return same year same notice same issues and peter szanto although not a named party was actively involved in the resolution of the related case respondent thus conceded that there was no deficiency due from petitioner for petitioner claims an overpayment for attempting to reopen issues decided in the case at docket no petitioners filed the petition in the case at docket no in response to a notice_of_deficiency for which determined a dollar_figure deficiency a dollar_figure addition_to_tax under sec_6651 and a dollar_figure penalty under sec_6662 the issues for decision are whether petitioners are entitled to deductions not previously allowed including a loss claimed on rental of their residence and whether they are liable for the addition_to_tax and penalty for findings_of_fact none of the facts have been stipulated in the petition in the case at docket no dated date petitioner provided a mailing address in california but represented that his state of legal residence was nevada in the petition in the case at docket no dated date petitioners represented that their state of legal residence was california although this disparity does not affect venue for any appeal from our decisions in these cases it is significant for reasons related to petitioner’s credibility as discussed below petitioners’ personal_residence during and was in newport beach california although that fully furnished residence was rented to others from time to time including for six months during personal_property including artwork was left in the residence and petitioner operated a jewelry repair business out of the residence petitioner maintained a real_estate broker’s license during the years in issue on their returns for and petitioners reported income from renting their personal_residence to others but deducted expenses far in excess of the rental income reported the rental loss deduction claimed for was not adjudicated in the case at docket no for reasons set forth below petitioners reported rental income of dollar_figure for six months in and claimed a rental loss deduction with respect to the newport beach property totaling dollar_figure they did not substantiate any rental expenses other than a dollar_figure mortgage interest_expense and dollar_figure in real_property_taxes both for which respondent has allowed deductions because the total from allocating of those items dollar_figure dollar_figure dollar_figure exceeds the dollar_figure of rental income reported sec_280a precludes deduction of any additional expenses even if substantiated respondent allowed the balance of the substantiated mortgage interest and real_property_taxes on schedule a itemized_deductions on their return for petitioners also claimed and deducted dollar_figure in losses including dollar_figure in depreciation expense in relation to residential property in miami florida which they did not own during they claimed deductions on three vehicles for actual expenses and depreciation as well as mileage at a standard rate petitioner did not maintain a reliable log showing the time place and business_purpose of travel relating to specific vehicles or other records satisfying the requirements of sec_274 to support a deduction for travel_expenses claimed in relation to his jewelry repair business petitioners’ return for was filed in date and their return for was filed in date petitioners later filed amended returns for each year on which they admitted receipt of income not reported on the returns originally filed on an amended_return for they omitted the claimed loss deduction from renting their newport beach residence the newport beach address was used as petitioners’ address on the returns filed for the years in issue petitioner has legal training although he is not a member of any bar he has frequently engaged in litigation with his son his brothers and others petitioner was the plaintiff in the u s district_court for the central district of california in case no 15-cv-00241-ag-dfm district_court case on date days before the instant cases were set for trial he filed in the district_court case a document entitled plaintiff’s preliminary response to court’s order regarding jurisdiction and vexatious litigant osc and request for additional time further to respond in that document he misrepresented the status and the subject matter of these cases as a reason for his request for additional time in the same document he represented to the district_court that he had not resided in california since opinion petitioners bear the burden of proving entitlement to the deductions that they claim see rule a 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 a court is not bound to accept improbable unreasonable or questionable testimony at face value 449_f2d_311 9th cir aff’g tcmemo_1969_48 440_f2d_688 9th cir aff’g per curiam tcmemo_1969_159 112_tc_183 87_tc_74 petitioners have not satisfied any of the conditions for shifting the burden_of_proof under sec_7491 and b for purposes of impeachment respondent’s counsel asked petitioner during trial about the document filed in the district_court case petitioner noted that the document was not under oath his explanation at trial was that t here is a methodology in legal writing where like it or not you cull the chaff that yes you’ve caught me in a lie no question about it you’ve caught me in a lie that in whatever dates i reference what we referenced in i told you i was a resident of california yes that is true it seems at variance with my representation here but i assure you it is not it is merely the fact that a person can reside in one place today and reside in another place tomorrow and reside in the same place on the third day so--the same place as on the first day so you know while i enjoy your semantical juggernaut i think that it has very very little relevancy to taxes in in other words petitioner evaded addressing material facts and was not a straightforward candid or reliable witness for the reasons discussed further below petitioner’s bald assertions during trial and in his posttrial filings unsupported by corroborating evidence are unreliable since these cases were commenced petitioner has adopted a strategy of attacking the internal_revenue_service irs auditor the appeals representative and respondent’s counsel rather than presenting substantiation of the expenses underlying the disallowed deductions in issue he made multiple pretrial and posttrial motions that lacked merit and were denied he has persisted before during and after trial in arguing about collection efforts relating to although the court clearly lacks jurisdiction over that year he was repeatedly advised that the court conducts a trial de novo and that what occurred during the audit would not be considered see 62_tc_324 the results of audits for other years are also irrelevant see rosemann v commissioner tcmemo_2009_185 slip op pincite e ach taxable_year stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to in a previous year during and after trial petitioner persisted in arguing about the process of the audit despite the court’s warnings that his tax returns are not self-proving see 440_f2d_688 yet he relies on forms and schedules that he prepared and submitted during the course of the audit or after the trial record was closed petitioner did not produce substantiation for the various expenses underlying the claimed deductions or testify credibly about facts supporting the items in dispute thus the findings_of_fact set out above are sparse and lack specificity about petitioners’ rental activities or other business dealings or expenses actually paid_by petitioners during trial petitioner asserted various questionable legal theories to support his implausible explanations of events as a result the court ordered seriatim briefs as follows the court all right well frankly i did not expect to order briefs in this case but i am so puzzled by the parties’ respective legal positions that i need memoranda stating what they are mr szanto you’ve referred to multiple rules in title_26 but you’ve never shown me any rule that supports your legal theory about proportionality and percent allowance and anything like that so i really don’t know what you’re talking about and as far as respondent’s concerned i don’t understand why this case--maybe you can tell me now why your case doesn’t represent a situation under 280a what’s--is mr szanto correct that there’s an exception to 280a for people in the real_estate business ms hwang your honor may i ask if you’re going to be ordering briefs can we have seriatim briefs with mr szanto going first the court that would make sense because i don’t understand his legal theories but mr szanto don’t talk about what the audit showed talk about what you proved in this court with the few documents that you presented and what the applicable law is mr szanto yes your honor petitioner requested and was granted an extension of time to file his opening brief however the court declined to extend the time for respondent’s brief because of the uncertainty of whether petitioner would file a meaningful brief in a timely manner and the desirability of obtaining respondent’s then position on the rental issues for when petitioner’s brief was finally filed it did not comply with the court’s direction to discuss the evidence quoted above and did not comply with rule e particularly paragraph e which provides in part that proposed findings_of_fact shall be based on the evidence and shall include references to the pages of the transcript or the exhibits or other sources relied upon instead petitioner made innumerable factual statements for which no evidence was in the record and attached close to pages of materials including hearsay and other items not in the evidentiary record from the trial some of the documents were created after the trial of these cases petitioner refers to his documents and to his tax reporting positions as part of his attack on the auditor and the irs generally although he has been warned repeatedly that such tactics do not advance his burden_of_proof the attachments to his brief were stricken from the record and respondent was ordered to file a reply brief addressing the proposed findings and legal arguments in the body of petitioner’s brief petitioner complains about unfairness and represents himself to be a victim but he continues to disregard the rules and orders of the court rental losses as to the rental loss deductions claimed on petitioners’ returns the notice_of_deficiency stated it is determined that you used your home as your personal_residence while it was rented therefore your expense deductions are limited to the income you received as rent you may not deduct a loss from these rentals accordingly taxable_income is increased dollar_figure for tax_year ended date the rental income and allowed deductions were moved by the auditing agent from schedule e supplemental income and loss to lines for other income and mortgage interest and real_estate_taxes respondent now concedes that the items should have remained on schedule e sec_280a provides that a taxpayer is not entitled to deductions with respect to a dwelling_unit that the taxpayer uses as a residence the taxpayer uses a dwelling_unit as a residence if the taxpayer uses it for personal purposes for a number of days that exceeds the greater of days or of the number of days during the year for which the unit was rented at a fair rental value sec_280a see generally 125_tc_271 82_tc_919 however the taxpayer may still deduct the allocable portion of mortgage interest and taxes otherwise deductible as itemized expenses see sec_280a at trial petitioner commenced his opening statement by saying i want to put the case in context and as to why we’re here and the majority reason of why we’re here has to do with the schedule e rental of my house during the tax years and as to that issue and others petitioner concentrated on his disputes with the auditing agent but failed to address the material facts notwithstanding constant reminders by the court the transcript reflects the following mr szanto now looking back to the schedule e we had two rental properties so however you slice it--and the truth of course is that during the time that we received rental we didn’t live in these homes but the truth which is--should be evident from the fact is that certainly we couldn’t be living in two places at once you know irrespective of what the auditor says and so if we’re living at one we certainly can’t be living at the other so again it’s more of the tactics used by respondent that you know slash and burn tactics and-- the court well you better tell me about how long you lived in miami how many days spent in the house as your residence same thing with newport beach that’s what the law requires mr szanto and this was--this is in the--it should be in the --it was attached to the worksheet as to-- the court i want your testimony under oath-- mr szanto it was approximately--i believe it was six months for the newport beach property that it was rented to others and in the case of the miami beach property it was one month petitioner identified the persons renting the newport beach residence as business acquaintances of his father and himself who used the home in newport beach to escape brutal winters in budapest the residence was rented fully furnished the record does not disclose where petitioners lived while the residence was rented at no point did petitioner specifically or credibly address the number of days during that petitioners occupied either residence and the reasonable inference is that they did so during the periods when it was not rented that is a total of six months during for the newport beach residence which is of the days the residence was rented to others see sec_280a thus they may deduct expenses to offset only the reported rental income and may deduct any additional mortgage interest or real_estate_taxes allocable to their personal_use see sec_280a petitioners’ brief simply ignores sec_280a petitioner claims to be a real_estate_professional and asserted at trial that sec_280a does not apply to him he apparently has a real_estate license but there is no other evidence that he acted as a real_estate_professional during or engaged in any real_estate activities other than rental of his residence or sublease of the miami beach property for a portion of a year sec_469 which limits passive_activity_losses such as these from a rental_activity creates an exception for taxpayers in a real_property business but such taxpayers must establish the number of hours devoted to the activity among other things sec_469 petitioner invokes sec_469 which defines and limits passive_activity_losses with certain exceptions and allowances and claims that he is entitled to an additional dollar_figure deduction that section has no application to the facts of these cases there is no applicable exception to the limits of sec_280a petitioner claims to have paid mortgage interest in addition to that on his primary mortgage but failed during the audit or at trial to show that the disputed item was qualified_residence_interest under sec_163 he relies on a form received from chase bank while acknowledging that the form is erroneous he also refers to a privately placed straight note but he produced no evidence and did not even testify that the note was secured_by his residence petitioners have been allowed deductions for mortgage interest and real_property_taxes to the extent substantiated and they have not proven their entitlement to any additional_amounts as set forth in our findings allocation of of the substantiated amounts of mortgage interest and taxes exceeds the rental income reported for the six months that the newport beach property was rented thus any additional claimed rental expenses even if substantiated would not affect the result such additional expenses have not been identified much less proven other than by petitioner’s references to his filed returns see 440_f2d_688 petitioner claimed a loss deduction including depreciation for the miami beach property the record does not disclose whether petitioners used that property as a residence petitioner produced only a lease agreement with an option to purchase for a term beginning date and he argues that he may deduct depreciation relating back to the initiation of the option there is no evidence that petitioners ever owned the property and petitioner testified that as of the time of trial in date ownership was being litigated in any event he has not proven a depreciable basis for the miami beach property thus no loss deduction may be allowed on that property other deductions petitioner also asserts questionable legal theories about deductions of costs of goods sold under sec_162 inventory_accounting and capitalization of items under sec_263a but he has not established that he incurred costs attributable to goods sold during he presented a single invoice for purchase of three items of jewelry but he failed to show that sale of those items was included in reported sales of the jewelry repair business from the face of the invoice it is unlikely that the items were used in repairs and he did not testify that they were so used he claims that he may deduct against dividend income expenses_incurred to maintain short positions in stock but he has cited no authorities supporting that claim and we have found none petitioner attacked the auditing agent for not agreeing with petitioner’s erroneous interpretation of statutes but regardless of theory he failed to provide substantiation of deductible expenses actually incurred petitioners did not present evidence concerning disallowed deductions not discussed here although they included arguments concerning them in their brief petitioner has failed to prove entitlement to any additional deductions for or that the amount claimed as an overpayment was ever paid for petitioners have not established any carryover amounts from other years they merely cite the various returns and schedules petitioner prepared without corroborating evidence see 440_f2d_688 nothing in the record establishes permissible deductions not previously allowed by respondent additions to tax and penalties because respondent has conceded that there is no deficiency for the addition_to_tax and penalty for that year do not apply respondent has the burden of going forward with respect to the addition_to_tax and penalty that remain in issue for see sec_7491 sec_6651 provides an addition_to_tax for late filing of a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect respondent’s burden of going forward on that issue has been met because petitioners’ return for was not filed until date see 116_tc_438 petitioner has referred to various family crises but nothing in evidence constitutes reasonable_cause for late filing the return was belatedly filed in date as of that time the return might have been subject_to an extension of time for filing however petitioners provided no explanation of why the return could not have been filed contemporaneously with the return we therefore sustain the late-filing addition for sec_6662 and b imposes an accuracy-related_penalty for negligence or disregard of rules or regulations sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of internal_revenue_code and the term ‘disregard’ includes any careless reckless or intentional disregard in the amended returns petitioners admitted omission_of_income on the returns originally filed and duplication of vehicle expense deductions those admissions standing alone satisfy respondent’s burden of production as far as the record reflects petitioners failed to keep required records they certainly did not produce any petitioner asserted untenable constructions of applicable statutes the penalty for negligence or disregard of rules and regulations is entirely appropriate in these circumstances see eg argyle v commissioner tcmemo_2009_218 aff’d 397_fedappx_823 3d cir petitioners have argued only that they are not liable for the penalty because there is no deficiency and they have not shown reasonable_cause or good_faith or any other defense to the penalty under sec_6664 we therefore sustain the accuracy-related_penalty for we have considered the other arguments of the parties they are moot immaterial or otherwise without merit to reflect the foregoing decisions will be entered reflecting no deficiency addition_to_tax penalty or overpayment for and for respondent for
